Citation Nr: 1121603	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-43 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the knees.

2.  Entitlement to service connection for residuals of a head injury, to include traumatic brain injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1972 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) from October 2008 and June 2009 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates against a finding that the Veteran's degenerative arthritis of the knees is due to any incident or event in active service, and arthritis related to the knees was not manifested either in service or within one year of separation from service.

2.  The competent and probative evidence of record preponderates against a finding that the Veteran's residuals of a head injury, to include traumatic brain injury, were incurred in service.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the knees was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Residuals of a head injury, to include traumatic brain injury, were not incurred in or aggravated by service  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In May 2008 and May 2009 VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the October 2008 and June 2009 rating decisions and September 2010 SOC explained the basis for the RO's action, and the SOC provided him with an additional period to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the U.S. Court of Appeals for Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the May 2008 and May 2009 letters which VA sent to the Veteran.

The Board finds that the VA examinations that the Veteran had for osteoarthritis of the knees, traumatic brain injury, and mental disorders were sufficient because the examiners supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within a presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

Generally, in order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection based on continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit Court has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A.  Service Connection for Degenerative Arthritis of the Knees

The Veteran's service treatment records (STRs) do not show any treatment, complaints, or diagnosis related to his knees.  At his separation examination in January 1977 his lower extremities were found to be normal.  The Veteran's DD Form 214 shows that he received Airborne and Ranger training.

The Veteran underwent an examination arranged through QTC services in August 2008, at which he reported being diagnosed with osteoarthritis of the knees.  He said that the condition had existed for 40 years and was incurred in service as a result of frequent running while wearing combat boots and from skiing as part of arctic training.  His symptoms were stiffness, swelling, and locking, and he did not have weakness, heat, redness, giving way, lack of endurance, fatigability, or dislocation.  The Veteran also reported having pain for 30 years that was constant, localized, aching, and sharp.  He rated the pain as 5 out of 10, and said it could be elicited by physical activity and came on by itself.  The pain was relieved by rest and Tylenol arthritis medication, and the Veteran could function through the pain with medication.  He had not had any prosthetic implants in his knees.  His functional impairments were difficulty with prolonged walking, being unable to run, and difficulty climbing.

The examiner observed that the Veteran's gait was mildly antalgic.  The Veteran did not use any assistive devices for ambulation.  The right knee had effusion, tenderness, guarding of movement, locking pain, and crepitus.  There was no genu recurvatum.  The left knee showed no sign of edema or weakness, and there was no subluxation, genu recurvatum, locking, pain and crepitus.  Range of motion was flexion to 140 degrees and extension to 0 degrees bilaterally.  Joint function of the knees was additionally limited by pain and lack of endurance after repetitive use.  The functional impact of the additional limitation was described as major, and there was no additional limitation in range of motion.  Anterior and posterior cruciate ligament tests were within normal limits bilaterally.  Medial and lateral meniscus tests were abnormal bilaterally with a slight degree of severity.  The medial and lateral collateral ligament tests were normal bilaterally.  X-rays showed severe degenerative changes bilaterally.  The Veteran was diagnosed with degenerative arthritis of the knees.  The subjective factor was the bilateral knee pain and the objective factor was the X-ray results.

The Veteran had a VA examination for his knees in June 2010.  The examiner noted that he was 6 feet tall and weighed 263 pounds.  He said that he had been an insurance agent for over 30 years and was a former commander of the American Legion.  He reported pain in both knees with occasional swelling, and he said that he jogged until 10 to 12 years before and currently used an elliptical machine.  There was no catching or locking, and had had an episode in which the right knee hyperextended.  A cortisone injection had provided only a couple of weeks of relief.  Vioxx had previously provided relief, and more recently Celebrex had not been as helpful.  The Veteran reported seeing a private physician for his knees, but the records were not available for the examiner to review.  He did not use any braces, could walk a few blocks comfortably, and prolonged standing aggravated both knees.  The Veteran described no flare-ups or incapacitating events, and he had no limitations with activities of daily living or working, other than prolonged standing.  There was no history of inflammatory arthritis or neoplasms.  The Veteran reported performing approximately 50 parachute jumps during service, and said he did a lot of running in boots.  

On examination there was mild to moderate varus configuration in the knees.  The quads were equal with good tone, and there was a trace of effusion in the right knee but not the left.  On extension and 30 degrees of flexion of the knees there was pseudolaxity with varus valgus stress due to loss of meniscus and cartilage.  Lachman's test and anterior posterior drawer test were negative, and there was some medial joint line tenderness with negative McMurray's.  Range of motion of the right knee was 5 to 110 degrees, and there was no pain, fatigue, weakness or incoordination with repetitive motion.  The left knee had 0 to 120 degrees range of motion, and there was no pain, fatigue, weakness, or incoordination with repetitive motion.  Weight bearing X-rays of the knees showed tricompartment osteoarthritis, medial compartment, moderate to severe.  The Veteran was noted to be a candidate for knee replacements.

The examiner noted the lack of any in-service complaint, treatment, or evaluation for the ankles, knees, hips, or back in service, and stated that, if the Veteran had sustained an injury during service of the type which would lead to osteoarthritis of the knees, it more likely would have required medical treatment many years ago.  It was noted that people who are sedentary and overweight are just as likely to develop osteoarthritis of the knees as someone who jumped out of airplanes 33 years before without a documented injury.  Furthermore, a person who jumps out of airplanes without a documented injury is no more likely to develop osteoarthritis of the knees than someone who never jumped out of an airplane, and 60 percent of all jump injuries are related to the ankles.  The examiner opined that it is less likely as not that the Veteran's current osteoarthritis of the knees is in any way associated with jumping out of airplanes during military service.  The Board notes that, while the examiner also wrote that without evidence of some type of injury during service there is no way to service connect the knees, the rationale discussed above indicates that he did in fact consider that as a possibility.

In a September 2010 examination report addendum, the examiner wrote that there is no medical research or published literature to support a diagnosis of joint arthritis due to jumping without a documented injury.  The examiner cited four published articles, and wrote that, in the event new evidence is presented, his opinion could change.

We recognize the sincerity of the arguments advanced by the Veteran that his degenerative arthritis of the knees is service connected.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, arthritis requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for degenerative arthritis of the knees.  Although the record shows that he has reported having pain since his active service, the STRs do not show any pertinent complaints or treatment.  Therefore, the condition was not noted during service and service connection based on continuity of symptomatology is not available.  See 38 C.F.R. § 3.303(b).   Service connection is not available on a presumptive basis because the record does not show that arthritis of the knees was manifested within a year of service.   Furthermore, there is no competent evidence of record indicating a nexus between the degenerative arthritis of the knees and the Veteran's active service.  See Espiritu, supra.  The only competent opinion is from the June 2010 VA examiner, and he opined that it is less likely as not that the current osteoarthritis of the knees was associated with military service.

Because the evidence preponderates against the claim of service connection for degenerative arthritis of the knees, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Service Connection for Residual of a Head Injury,
to Include Traumatic Brain Injury

The Veteran's STRs show that in August 1976 he was "bounced around in the back of a truck," causing him to strike his head and sustain a small laceration with perforation of the helix of the left ear.  He was diagnosed with a suturable laceration.  The STRs do not show that the Veteran had an any complaints or treatment-related residuals from this incident.  The January 1977 separation examination indicates that a neurologic examination was normal.

The Veteran had a VA examination for traumatic brain injuries in June 2010.  He reported a blast exposure in July 1974 when a case of artillery simulators he was standing on exploded, after which he developed mild hearing problems, tinnitus, and hypersensitivity to loud sounds.  He said that he was thrown in the air by the July 1974 blast, and landed on hard ground.  He was not wearing a helmet, lost consciousness for a few seconds, was dazed for several hours, and could not see due to smoke and dust.  He stated that he was evaluated at Darnell Army Hospital.  The STRs indicate that the Veteran was treated for burns at Darnell Army Hospital in July 1974.  There was no mention of a head injury in the treatment records.  The Veteran also told the examiner of the August 1976 injury, and said that he had had no other head injuries since then.

On examination, the Veteran's reflexes and a sensory examination were normal.  A motor examination revealed full muscle strength, and there were no findings of autonomic nervous system impairment, abnormal gait, imbalance or tremors, muscle atrophy or loss of tone, spasticity of rigidity, fasciculations, cranial nerve dysfunction, endocrine dysfunction, skin breakdown, vision problems, or psychiatric manifestations.  Hearing was mildly decreased bilaterally.  The Veteran had no complaints of impairment of memory, attention, concentration, or executive functions.  Judgment was normal and social interaction was routinely appropriate.  The Veteran was oriented to person, time, place and situation, and motor activity and visual spatial orientation were normal.  The examiner felt that subjective cognitive symptoms did not interfere with work, instrumental activities of daily living, or relationships.  Communication and consciousness were normal.  The Veteran was still working as an insurance agent.  The only diagnosis was mild hearing impairment and tinnitus.  The Board notes that the Veteran has been evaluated separately for bilateral hearing loss and tinnitus.

The Veteran also underwent a VA examination for mental disorders in June 2010.   It was noted that he was self employed as an insurance agent and ran his own office.  The Veteran had been married for 25 years and had a good relationship with his family.  He was involved in the American Legion and political campaigns.  A mental status examination was normal.  The examiner opined that the Veteran did not have any mental disorders.  The Veteran denied any significant symptoms of anxiety or depression, and did not report any significant problems with memory, attention, concentration, or executive functioning.

While a Board finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, in the present case there is no evidence showing that the Veteran has had residuals of a head injury, to include traumatic brain injury, at any time since he filed his claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  Therefore, the record does not show a current disability, and the claim must be denied.  See Shedden, supra.

Because the evidence preponderates against the claim of service connection for residuals of a head injury, to include traumatic brain injury, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for degenerative arthritis of the knees is denied.

Service connection for residuals of a head injury, to include traumatic brain injury, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


